 In the Matterof BROWN-ELY Co.,EMPLOYERandINTERNATIONALASSOCIATION OF MACHINISTS, DISTRICTNo. 95, LODGE No. 238,PETITIONERCase No. e 0-RC--565SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESFebruary 8,1950Pursuant to a Decision and Direction of Election 1 dated November14, 1949, an election by secret ballot was held on December 8, 1949,under the direction and supervision of the Regional,Director for theTwentieth Region, among the employees described in the Decision.Upon the completion of the election, a Tally of Ballots was duly issuedand served upon the parties which showed that five valid ballots werecast.Of these, two were for the Petitioner; none were for the Inter-venor, Operating Engineers Local Union No. 3, of the InternationalUnion of Operating Engineers, AFL; and three 2 were challenged bythe Board agent because the names of the voters involved did notappear on the official eligibility list.No objections to the conduct ofthe election were filed within the time provided therefor.As "the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director investigated the chal-lenges and on December 19, 1949, issued and duly served upon theparties his Report on Challenged Ballots.The Regional Director rec-ommended that the challenges to the three ballots be sustained.TheIntervenor filed timely exceptions 3 to the Regional Director's Reportand a brief 4 in support of its position that the three ballots shouldbe counted.1 87 NLRB 27.8These ballots were cast by employees Otto Bortfeld, Allen McClure, and Harry Cahill.8The document submitted by the Intervenor is styled as "Objections To The Report OnChallenged Ballots."However, it appears intended as exceptions to the Regional Director'srecommendation that the challenges be sustained and we are, therefore, treating it asexceptions rather than objections.*Although this was in the form of a letter, it contained additional information offeredto support the Intervenor's position and we are therefore considering it to be in the natureof a brief.88 NLRB No. 137.577 578DECISIONSOF NATIONALLABOR RELATIONS BOARDIn its Decision and Direction of Election,the Board found that theappropriate unit could consist of the shop mechanics at the Employer'sCorte Madera, California,repair shop.The three employees chal-lenged by the Board agent are employed as regular operators of vari-ous kinds of heavy duty equipment.The Intervenor contends thatthese operators,who are classified as operator mechanics and normallyperform their duties in the field,are eligible to vote because they makerepairs on their own equipment.We find no merit in the Intervenor's contention.The employeesiiiquestion are primarily engaged in performing the duties of oper-ators.They are not shop mechanics as that term was used in ourdefinition of the voting group.Although,as indicated in our Deci-sion, they make repairs on their equipment and are occasionally as-sisted by the shop machanics,such work is incidental to their principaljob of operating equipment and does not in and of itself constitutethem a part of the voting group.Nor does the fact that,during thewinter season which represents only about 25 percent of the workingyear,these operators are assigned to tasks in the shop, identify theirinterestsmore closely with the shop mechanics than with the otheroperators presently representedby theIntervenor .5Although the Intervenor's exceptions may be regarded as a motionto clarify the unit which in the Decision the Board found might beappropriate,we are of the opinion that,in the light of the above com-ments, such Decision sufficiently indicates the scope of that unit with-out any amendment thereof. To the extent,therefore, that the"motion for clarification"seeks an amendment of the aforesaid unitdescription,it is hereby denied.In view of the foregoing,we hereby affirm the Regional Director'sReport and sustain the challenges to the ballots of Otto Bortfeld,Allen McClure, and Harry Cahill.In its Decision and Direction ofElection,the Board made no final determination as to the appropriateunit.The Board said :If the employees in the voting group [shop mechanics]selectthe Petitioner,they will be taken to have indicated a desire toconstitute a separate bargaining unit.Upon the entire record in this case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTWe find that all shop mechanics at the Employer's Corte Madera,California,repair shop,excluding all other employees and super-visors as defined in the Act, constitute a unit appropriate for the'SeeStrong Company,87 NLRB 1360. BROWN-ELY CO.579purposes of collective bargaining within the meaning of Section 9 (b)of the Act.As the Petitioner has secured a majority of the valid ballots castin the election, we shall certify it as the bargaining representative inthe appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Association of Machinists,District No. 95, Lodge No. 238, has been designated and selected bya majority of all shop mechanics at the Employer's Corte Madera,California, repair shop, excluding all other employees and supervisorsas defined in the Act, as their representative for the purposes of col-lective bargaining, and that, pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.882191-51-38